NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 6, 2015 *
                               Decided January 8, 2015

                                        Before

                        DIANE P. WOOD, Chief Judge

                        RICHARD D. CUDAHY, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

No. 14-2790

HAASAN H. HIJRAHANNAH,                         Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 14 C 0872
UMG RECORDINGS, INC.,
    Defendant-Appellee.                        Amy J. St. Eve,
                                               Judge.

                                      ORDER

       Haasan Hijrahannah sued UMG Recordings, alleging that he created sheet music
and provided it to the company, which used it for financial gain in violation of
numerous federal statutes, including the Copyright Act of 1976, 17 U.S.C. §§ 101–1332,
and its amendment, the Visual Artists Rights Act, id. § 106A. He also invokes the

      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).
No. 14-2790                                                                          Page 2

Universal Declaration of Human Rights and several state laws. The district court
dismissed the complaint for failure to state a claim because Hijrahannah did not allege
that he owned a valid copyright or protectable work of visual art, and the Declaration
provides no private right of action. See FED. R. CIV. P. 12(b)(6). The court declined to
exercise supplemental jurisdiction over Hijrahannah’s state-law claims. See 28 U.S.C.
§ 1367(c)(3).

      Hijrahannah generally contests the district court’s order, urging that his claims
should move forward. But Hijrahannah has failed to develop any argument that would
provide a basis to disturb the district court’s judgment. See FED. R. APP. P. 28(a)(8). For
substantially the reasons stated by the district court, we AFFIRM.